NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0303n.06

                                       Case No. 13-6152                                FILED
                                                                                  Apr 23, 2014
                                                                             DEBORAH S. HUNT, Clerk
                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


CAROLYN CONSTANTINE,                                  )
                                                      )
       Plaintiff-Appellant,                           )
                                                      )        ON APPEAL FROM THE
v.                                                    )        UNITED STATES DISTRICT
                                                      )        COURT FOR THE EASTERN
DARYN GADEKEN; COFFEE COUNTY,                         )        DISTRICT OF TENNESSEE
TENNESSEE,                                            )
                                                      )
       Defendants-Appellees.                          )
                                                      )                             OPINION


BEFORE: DAUGHTREY, McKEAGUE, and DONALD, Circuit Judges.

       DAVID W. McKEAGUE, Circuit Judge. This case arises from the prosecution of

Carolyn Constantine for eight counts of enticing a child to purchase alcoholic beverages or

purchasing alcoholic beverages for a child, Tenn. Code. Ann. § 39-15-404, and four counts of

contributing to the delinquency of a minor, Tenn. Code. Ann. § 37-1-156.

       Constantine filed this civil complaint against Gadeken and Coffee County, Tennessee in

state court asserting several claims including: (1) false arrest and malicious prosecution against

Gadeken in violation of 42 U.S.C. § 1983 and the Fourth, Fifth, and Fourteenth Amendments of

the U.S. Constitution; (2) false imprisonment and malicious prosecution against Gadeken in

violation of Tennessee law, and for which the County may be liable pursuant to Tenn. Code Ann.

Section 8-8-302. R. 1, Complaint at 4–7, Page ID # 5–9. The Defendants removed the case to
Case No. 13-6152, Constantine v. Gadeken


federal court and then filed a motion to dismiss, asserting that the claims are barred by qualified

immunity and that Constantine failed to state a claim for relief. R. 4, Mot. to Dismiss at 1–2,

PageID # 16–17. In response, Constantine moved to amend her complaint to allege additional

facts for consideration. R. 10, Mot. to Amend at 1, PageID # 37.

       The district court granted Defendants’ motion to dismiss on all claims and declined to

exercise supplemental jurisdiction over Constantine’s state law claims. The district court held

that Gadeken was entitled to qualified immunity1 because Constantine failed to demonstrate that

Gadeken lacked probable cause in regard to her arrest and prosecution. A grand jury indicted

Constantine. The Sixth Circuit has made clear that “the finding of an indictment, fair upon its

face, by a properly constituted grand jury, conclusively determines the existence of probable

cause for the purpose of holding the accused to answer.” Barnes v. Wright, 449 F.3d 709, 716

(6th Cir. 2006) (quoting Higgason v. Stephens, 288 F.3d 868, 877 (6th Cir. 2002)) (internal

quotation marks omitted). There is an exception to this rule for indictments “obtained wrongfully

by defendant police officers who knowingly present false testimony to the grand jury.” Cook v.

McPherson, 273 F. App’x 421, 424 (6th Cir. 2008). Gadeken was a witness at the grand jury

proceedings, which is where Constantine alleges Gadeken presented false testimony. However,

Constantine failed to present any facts that would allow this Court to infer that Gadeken

presented false testimony to the grand jury. The district court found that Constantine’s “factual



1
  The district court discussed the two-part qualified immunity test articulated by the Supreme
Court in Saucier v. Katz, 533 U.S. 194, 201 (2001). The Saucier Court mandated that courts first
determine whether “the facts alleged show the officer’s conduct violated a constitutional right[.]”
Id. If a constitutional right had been infringed, the courts could consider “whether the right was
clearly established . . . in light of the specific context of the case.” Id. In Pearson v. Callahan,
555 U.S. 223 (2009), the Court overrode that procedural mandate, recognizing the impracticality
of the requirement. However, the Pearson Court indicated that lower courts may still use the
Saucier test and have discretion in determining which prong to consider first. Id. at 236; Jones v.
Byrnes, 585 F.3d 971, 975 (6th Cir. 2009) (per curiam).
                                               -2-
Case No. 13-6152, Constantine v. Gadeken


allegations consist[ed] almost entirely of her own inferences, subjective beliefs, and legal

conclusions framed as factual statements.” Accordingly, without facts to establish more than a

mere possibility that Gadeken presented false testimony to the grand jury, the indictment

conclusively established that Gadeken had probable cause against Constantine.

       After carefully reviewing the district court opinion, the briefs, and the record in this case,

we conclude that the district court did not err in granting Defendants’ motion to dismiss or

denying Constantine’s motion to amend. As the district court correctly set out the applicable law

and correctly applied that law to the well-pleaded factual allegations, issuance of a full written

opinion by this Court would serve no jurisprudential purpose.

       Accordingly, for the reasons stated in the district court’s well-reasoned opinion, we

AFFIRM.




                                               -3-